Citation Nr: 1648184	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO. 15-32 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a damaged right ear drum. 

2. Entitlement to service connection for loss of eyesight in the right eye. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to February 1946. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a Board hearing in February 2016. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file. 

In May 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.

The record includes evidence that has been associated with the claims file after the issuance of the last supplemental statement of the case (SSOC) in August 2016. In a December 2016 statement, the Veteran waived initial review by the AOJ of this newly-associated evidence.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, his current damaged right ear drum is etiologically related to an in-service incident of rapidly descending in altitude while flying. 

2. The Veteran's current right eye loss of vision is not etiologically related to his military service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a damaged right ear drum have been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2. The criteria for service connection for loss of eyesight in the right eye have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). Because the Veteran's claim for a damaged right ear drum is granted by this decision, any error related to the VCAA is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).

The Veteran participated in the Fully Developed Claim Program (FDC). The FDC was designed to expedite the claims process. Thus, the Veteran received complete VCAA notice in conjunction with his March 2015 application for benefits. See VA Form 21-526EZ; Veterans Benefits Administration (VBA) Fast Letter 12-25, The Fully Developed Claim Program, November 8, 2012; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent record. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. In May 2016, the Board, in part, remanded the case to associate with the claims file records of the Veteran's eye treatment from the Balboa Hospital Navy Medical Center. In a June 2016 statement, the Veteran clarified that he was not treated at Balboa Hospital and that efforts to get private treatment records for his eyes would be futile because they cannot be found. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VAs duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). A VA examination is not necessary to adjudicate the Veteran's right eye disorder because the Board can make a decision on this claim based on the ample evidence already of record. See McLendon, 20 Vet. App. at 79. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Service Connection, Generally

The Veteran contends that his right eardrum injury was caused by excessive pressure during rapid changes in altitude while flying in the military and that his right eye vision loss was caused by an in-service incident of oil getting into his eye.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Damaged Right Ear Drum

The Veteran contends that his current damaged right ear is due to an in-service injury caused by excessive pressure during a rapid descent in an airplane. The Veteran's bilateral hearing loss and tinnitus disabilities are already service connected.

Numerous VA treatment records, including a September 2016 VA examination report for ear conditions and a February 2013 VA physician emergency note, show that the Veteran has a perforated tympanic membrane and pain in the right ear. Thus, the Veteran has a current disability and the first element of service connection is met. 

The Veteran's service treatment and personnel records are silent as to complaints of and treatment for any ear disorder symptoms. Specifically, the August 1942 enlistment examination and the February 1946 separation examination showed normal ears. However, the Veteran testified during the February 2016 Board hearing that he injured his right ear drum while flying in an active combat situation. 

VA laws and regulations state that in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. See 38 U.S.C.A. § 1154(b) (West 2014); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which, as previously stated, is to be resolved in a veteran's favor. See VAOPGCPREC 12-99. The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine, 9 Vet. App. at 522-23. The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; but they aid him by relaxing the adjudicative evidentiary requirements for determining what happened in service. Clyburn v. West, 12 Vet. App. 296, 303 (1999).

The Veteran's service personnel records corroborate his testimony regarding his in-service activities, including that he was an aviation machinist's mate and that he served in the European and American Theaters during World War II. The Veteran experienced trauma to his right ear due to rapidly-changing atmospheric pressure in service. See 38 U.S.C.A. § 1154(b). Thus, resolving all reasonable doubt in the Veteran's favor, the second element of service connection is met. 

Regarding the nexus element of service connection, the claims file does not include medical treatment records for ear symptoms after February 1946 (service separation) but prior to January 2011. Since January 2011, the record contains many VA medical records, including the August 2014 and September 2016 VA examination reports, which discuss the treatment for and complaints of a right ear disability, including hearing loss, tinnitus, and presbystasis; however, these records do not discuss the etiology of the Veteran's perforated ear drum and pain or their relationship to the Veteran's military service. 

Apart from this medical evidence, the claims file contains the Veteran's credible statements that he injured his right ear in service and that his symptoms have continued since that time. Specifically, in March 2015, he asserted that his ear drum/inner ear have been a problem since flying planes in World War II. In his June 2015 notice of disagreement (NOD), the Veteran attributed his current ear symptoms to his in-service incidents of flying and rapidly-changing pressure environments. He made similar contentions in a September 2015 substantive appeal to the Board (VA Form 9) and he also asserted that his current disability was caused by in-service bomb blast traumas to his ears that he experienced while diving underwater. During the February 2016 Board hearing, the Veteran testified that although he does not recall that he was diagnosed with a perforated ear drum in service or immediately after service, he relayed a history of receiving treatment for his right ear since separation from service. 

After affording him the benefit of the doubt, the Veteran's perforated right ear drum is etiologically related to his military service. The Board has considered the Veteran's consistent contentions that his current right ear disability started in service and that his symptoms have continued since that time. The Veteran is competent to report symptoms that he perceived through his own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Veteran's contentions are buttressed by his continued treatment for ear symptoms since separation from service and the fact that the claims file does not include any competent medical opinions indicating that the Veteran's current disability was not caused by his military service. 

Accordingly, after applying the benefit of the doubt doctrine, the evidence is in equipoise in showing that service connection for a damaged right ear drum is warranted. Thus, the Veteran's claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

The Board expresses no opinion regarding the severity of the disability. The AOJ will assign an appropriate disability rating on receipt of this decision, based on applicable regulation. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Loss of Eyesight in the Right Eye

The Veteran asserts that his current loss of vision in the right eye was caused by an incident in service when oil from a rocker box dripped into his eye. 

The Veteran was diagnosed with dry, age-related macular degeneration in both eyes, a macular scar on the right, and blepharitis and dry-eye syndrome in both eyes in December 2012 and April 2013 VA ophthalmology outpatient notes. A February 2013 VA neurology consultation report showed that the Veteran had a long-standing history of visual deficits secondary to a right laser eye surgery. A March 2015 VA optometry outpatient note showed assessments of a refractive error with presbyopia in both eyes, moderate visual impairment in the right eye, and visual disturbances in both eyes. Additionally, he was diagnosed with central retinal vein occlusion in the right eye, dry, age-related macular degeneration in both eyes, bilateral ocular hypertension, and pseudophakia in a June 2015 VA ophthalmology clinic note. The doctor noted that the Veteran's dry, age-related macular degeneration was likely the largest contributor to his low vision in the right eye. These medical records show that the Veteran has a current disability and the first element of service connection is met. 

Regarding the second element of service connection, the Veteran's service treatment and personnel records are silent as to complaints of and treatment for any eye disorder symptoms. Specifically, the August 1942 enlistment examination and the February 1946 separation examination showed that his vision acuity was 20/20 and that his eyes were normal. However, a January 1945 service treatment record showed that the Veteran failed a night vision test, but the record did not provide any explanation for these results.

The Veteran asserted in his June 2015 NOD that oil splashed into his right eye during an in-service flight. He made similar contentions in his September 2015 VA Form 9 and in an October 2016 statement, and he further indicated that his eye problems have continued since the in-service incident. During the February 2016 Board hearing, he testified that he was periodically blind after the oil splashed into his right eye. He alleged that a corpsman washed out his eye and told him that some sight might eventually return. The Veteran contended that a small portion of his right eyesight has returned since service. 

The Veteran's current right eye loss of vision is not etiologically related to his military service. Specifically, the Veteran's service treatment records note normal eyes and vision at separation. The Veteran is competent to report symptoms that he perceived through his own senses, including that he was splashed in the eye with oil while in service. See Layno, 6 Vet. App. at 469. However, he is not competent to offer an opinion as to etiology of his right eye vision loss due to the medical complexity of the matter involved. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Diminished visual acuity or loss of eyesight requires specialized training for a determination as to diagnosis, causation, and progression, and is therefore not susceptible to lay opinions on etiology or aggravation. Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish the etiology of his current right eye disorder. 

The December 2012, February 2013, April 2013, and June 2015 VA doctors who treated the Veteran's eye symptoms are competent to provide opinions on the issue of etiology of a medically complicated matter. The February 2013 doctor noted that his visual deficits were secondary to a right eye surgery, which occurred after his military service. The December 2012, April 2013, and June 2015 doctors attributed his right eye symptoms to age-related macular degeneration and several other diagnoses. Moreover, the June 2015 doctor noted that the Veteran's age-related macular degeneration was likely the largest contributor to his low vision. These doctors' opinions are more probative than the lay evidence as to the etiology of the current right eye disorder because of the doctors' expertise, training, education, proper support and explanations, and thorough review of the Veteran's self-reported symptoms.

Therefore, as the preponderance of the evidence is against service connection for loss of eyesight in the right eye, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a damaged right ear drum is granted. 

Service connection for loss of eyesight in the right eye is denied. 




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


